Citation Nr: 0613246	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  03-05 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to March 
1967.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision of the 
Louisville, Kentucky Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  In that 
decision, the RO denied the veteran's request to reopen a 
previously denied claim of entitlement to service connection 
for PTSD.

In a December 2003 decision, the Board granted reopening of a 
claim of entitlement to service connection for PTSD.  The 
Board remanded the reopened claim for the development of 
additional evidence.  Additional evidence has been developed, 
and the case has been returned to the Board for adjudication.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran does not currently have PTSD.


CONCLUSION OF LAW

No PTSD was incurred or aggravated in service or as a result 
of events during service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. § 5100 et seq. (West 2002)), expanded VA's duty 
to notify claimants regarding the development of evidence 
relevant to their claims, and enhanced VA's duty to assist 
claimants in developing evidence pertinent to their claims.  
Regulations implementing the VCAA were published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The Court has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  The Court stated that it 
is sufficient remedy for the Board to remand the case to the 
AOJ to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.  The Court has 
also indicated that the lack of full notice prior to the 
initial decision may be corrected, and any error as to when 
notice was provided may be harmless, if the veteran is 
provided a meaningful opportunity to participate in the 
processing of his claim.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In this case, in September 2002, the RO issued the veteran a 
VCAA notice.  That notice informed the veteran of the type of 
information and evidence that was needed to substantiate a 
claim for service connection for PTSD.  That notice did not 
inform the veteran of the type of evidence necessary to 
establish a disability rating or an effective date for the 
disability on appeal.  Despite the inadequacy of the VCAA 
notices as to the elements of establishing a disability 
rating or an effective date, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision in those issues that the Board is presently 
deciding.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the AOJ, the Board must consider whether the 
veteran has been prejudiced thereby).

The Board denies herein entitlement to service connection for 
PTSD.  As service connection is denied, VA will not assign a 
rating or an effective date.  Therefore, the lack of notice 
of the evidence necessary to establish a rating or an 
effective date does not prejudice the veteran.

VA has conducted all appropriate development of relevant 
evidence, and has secured all available pertinent evidence.  
The veteran has had a meaningful opportunity to participate 
in the processing of his increased rating claim.  The Board 
finds that VA has adequately fulfilled its duties under the 
VCAA.  To the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds such error 
to be harmless error that would not reasonably affect the 
outcome of the veteran's claim.

Service Connection for PTSD

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order 
for a claim for service connection for PTSD to be successful, 
there must be: (1) medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a); (2) a link, 
established by medical evidence, between the current symptoms 
and an in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor occurred.  
38 C.F.R. § 3.304(f) (2005).



VA considers diagnoses of mental disorders in accordance with 
the American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (1994) 
(DSM-IV).  If the diagnosis of a mental disorder does not 
conform to DSM-IV or is not supported by the findings on the 
examination report, the rating agency shall return the report 
to the examiner to substantiate the diagnosis.  38 C.F.R. 
§ 4.125(a) (2005).  The DSM-IV criteria for a diagnosis of 
PTSD include experiencing a traumatic event, reacting with 
intense fear or horror, persistent reexperiencing of the 
event, persistent avoidance of stimuli associated with the 
event and general numbing of responsiveness, and persistent 
symptoms of increased arousal.  DSM-IV, Diagnostic Code 
309.81.

The veteran's service medical records are silent for mental 
health complaints or disorders.  In October 1997, the veteran 
was seen at a VA medical facility reporting heartburn, 
vomiting, inability to sleep, and nervousness.  The veteran 
indicated that these symptoms had been present since six 
months earlier, when he had shot and killed a man who he 
thought had harmed the veteran's son.  He also reported 
having flashbacks of traumatic experiences that occurred 
during his service in Vietnam.  He related anxiety and 
substantial daily alcohol use.  The examining psychiatrist 
listed assessments of alcohol dependence and PTSD.

On VA mental health examination in June 1998, the veteran 
reported that he had driven a truck during his service in 
Vietnam.  He stated that he continued to be troubled by an 
accident in which he accidentally backed his truck over two 
Vietnamese children.  One child was killed, and the other was 
injured.  He reported that trucks in convoys that he was in 
were blown up, including a truck that was right in front of 
his.  He indicated that he had been in combat situations in 
Vietnam, but that he had seldom fired his weapon.  He stated 
that he did not believe that he had shot anyone in Vietnam, 
and he did not come under direct fire or feel he was in 
significant danger of being killed.  He indicated that none 
of his friends in Vietnam had been killed there.

The veteran indicated that after service he had worked, until 
the 1997 incident in which he shot and killed a man who had 
harmed his son.  He stated that he had worked for many years 
in a service station, and had also worked selling used cars.  
He reported that he had bad dreams about friends who had 
died, although those friends had not died in Vietnam.  He 
indicated that he had nightmares about being sent back to 
Vietnam.  He denied having flashbacks.  He reported that he 
slept adequately, four to six hours per night.  He related 
that he could not stand being around crowds.  He stated that 
his memory and concentration were good.

The veteran reported that he got along well with his wife, 
and that they had three children.  He reported that he had 
several close friends, and that he had hobbies.  The examiner 
noted that the veteran was visibly anxious.  The veteran was 
alert and oriented, with logical thought processes, and no 
signs of psychosis.  His memory and cognitive processes were 
grossly intact.  The examiner found that the veteran did not 
meet the criteria for a diagnosis of PTSD.  The examiner 
stated that the veteran was mildly to moderately impaired due 
to stress from the 1997 shooting incident and the resulting 
legal process, but that his impairment did not appear to be 
related to his military service.

The veteran underwent private psychosocial and psychiatric 
evaluations in August 2001.  The veteran was in jail serving 
his sentence for charges related to the 1997 shooting.  The 
veteran reported that he had been under fire and had fired on 
others during his service in Vietnam, and that he felt sure 
that he had killed people in combat.  He indicated that the 
most distressing event in Vietnam was accidentally running 
over and killing a child.  He reported that he had recurring 
and depressing thoughts, nightmares, and flashbacks of that 
accident.  He stated that he had trouble coping after his 
return from Vietnam, and that he tried to cope by staying 
very busy.  He reported having good relationships with his 
wife and adult children.  The social worker and psychiatrist 
noted that the veteran appeared anxious, and had depressive 
symptoms.  The psychiatrist, A. J., M.D., listed diagnoses of 
PTSD, major depressive disorder, and anxiety disorder.  On 
follow-up in June 2002, Dr. J. noted that the veteran was 
suffering from severe depression, and was also in distress 
due to PTSD symptoms.

In July 2005, the veteran had a VA psychiatric examination.  
The examining psychiatrist reviewed the veteran's claims 
file.  The examiner noted that the veteran was inconsistent 
in his statements, and was therefore thought to be 
unreliable.  The veteran indicated that he felt worried, 
nervous, and under stress.  He reported sleeping four to five 
hours a night, and feeling fatigued.  He denied feeling 
hopeless, and denied any signs of psychosis.  The veteran 
reported good relationships with his wife and grown children.  
He reported occasional dreams and intrusive recollections of 
his experiences in Vietnam.  He stated that he was startled 
easily.  He reported substantial daily alcohol use.

The examiner found that the veteran appeared anxious.  The 
examiner noted that the veteran did not report or show signs 
of persistent reexperiencing of traumatic events, or of 
avoidance of stimuli associated with trauma and numbing of 
general responsiveness.  The examiner found that the veteran 
did not have clinically significant impairment in 
occupational or social functioning.  The examiner concluded 
that the veteran did not meet the DSM-IV criteria for a 
diagnosis of PTSD.  The examiner stated that the veteran did 
have a diagnosis of alcohol abuse.

A VA psychiatrist who saw the veteran in 1997 and a private 
psychiatrist who saw him in 2001 and 2002 both found that the 
veteran had PTSD.  On VA examinations in 1998 and 2005, 
however, the examiners concluded that the veteran did not 
meet the criteria for a diagnosis of PTSD.  The 2005 
examination report, in particular, provided a detailed 
explanation of the veteran's condition with consideration of 
the DSM-IV criteria.  The review of the veteran's file and 
the discussion of the DSM-IV criteria increase the probative 
weight of the 2005 report.  The Board finds that the 
preponderance of the medical evidence is against a diagnosis 
of PTSD in this case.

The veteran has submitted, and VA has developed, evidence 
that addresses corroboration of the traumatic events during 
service that the veteran has reported.  As the Board finds 
that the medical evidence does not support a diagnosis of 
PTSD in the veteran's case, however, service connection for 
PTSD cannot be granted, regardless of the adequacy of 
evidence of the occurrence of a reported stressor.  The Board 
must therefore deny service connection for PTSD.




ORDER

Entitlement to service connection for PTSD is denied.




____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


